Case: 09-20309     Document: 00511058709          Page: 1    Date Filed: 03/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 22, 2010
                                     No. 09-20309
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VICTOR RAMIRO-SOLIS, also known as Ramiro,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-243-2


Before JOLLY, BARKSDALE and CLEMENT, Circuit Judges.
PER CURIAM:*
        Following his guilty plea to conspiring to possess with intent to distribute
five kilograms or more of cocaine, Victor Ramiro-Solis was sentenced, inter alia,
to 129 months’ imprisonment. He asserts the Government breached his plea
agreement by using information obtained from him in his post-plea debriefing
in determining the applicable drug quantity for sentencing purposes. “This court
reviews a claim of breach of a plea agreement de novo, accepting the district
court’s factual findings unless clearly erroneous.” United States v. Lewis, 476

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20309    Document: 00511058709 Page: 2        Date Filed: 03/22/2010
                                 No. 09-20309

F.3d 369, 387 (5th Cir. 2007) (citing United States v. Davis, 393 F.3d 540, 546
(5th Cir. 2004)).
      At sentencing, the Government stated that, at debriefing, after entering
the plea agreement, Ramiro admitted to the relevant drug quantity. Ramiro
contends this constitutes a breach of his plea agreement because the
Government’s proffer letter provided that self-incriminating information
provided by Ramiro during debriefing would not be used against him. The
provision in issue requires the Government to comply with Sentencing Guideline
§ 1B1.8(b) (“Use of Certain Information”), under which information known to the
Government prior to entering the plea agreement may be used to determine the
applicable advisory guidelines sentencing range.
      The district court found that, through drug ledgers seized during the
investigation (and described in the presentence investigation report), the
Government knew of the drug quantity prior to Ramiro’s debriefing. Further,
the district court stated that it relied solely on these ledgers in determining the
relevant drug quantity. Ramiro failed to rebut the reliability of the ledgers. See
United States v. Betancourt, 422 F.3d 240, 248 (5th Cir. 2005) (“The defendant
bears the burden of showing that the information in the [presentence
investigation report] relied on by the district court is materially untrue.”
(quoting United States v. Alford, 142 F.3d 825, 832 (5th Cir. 1998))). The district
court’s finding that the Government knew the relevant quantity before entering
the plea agreement is not clearly erroneous. Therefore, there was no breach of
that agreement.
      AFFIRMED.




                                        2